Citation Nr: 1427142	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-21 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for calluses of the right foot. 

2. Entitlement to service connection for calluses of the left foot. 

3. Entitlement to service connection for a right knee disorder. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to July 2006.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the RO.

In September 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge, the transcript of which is of record.

In June 2011, the Board granted service connection for a chronic left ankle sprain and then remanded the remaining claims, those listed on the preceding page, for further evidentiary development.  

The issue of a petition to reopen the claim of service connection for sleep apnea has been raised by the May 2014 Written Brief Presentation of the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for a right knee disorder is being remanded to the AOJ.


FINDING OF FACT

The currently demonstrated bilateral foot calluses is shown as likely as not to have had its clinical onset during the Veteran's extensive period of active service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by left foot calluses is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by right foot calluses is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.   38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a)  (2013). 

Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). 

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

The Board ascertains sufficient grounds upon which to premise a grant of         service connection for calluses of the right and left foot, particularly in view of VA's doctrine of resolution of all reasonable doubt on a material issue in the favor of the claimant. 

Essentially, the Board has before it evidence that the condition was present in service through the Veteran's competent lay testimony of in-service incurrence of formation and chronic manifestation of calluses of the right and left foot for which he sought treatment from a Corpsman, not to mention the notation upon April 2006 separation examination of "calluses both feet, never treated."  

By the Veteran's account, the condition had been genuinely more than a mere annoyance, causing him ongoing discomfort and inconvenience. Therefore, there was in-service disability. 

Moreover, there is substantiation that the problem has persisted following separation from military service, as noted upon August 2008 VA examination two years post-discharge, observed on May 2009 VA outpatient evaluation, and characterized by the February 2013 VA examination as a painful condition of several years duration requiring application of a topical skin cream. 

Though the principle of "continuity of symptomatology" is not applicable per se (given that the condition claimed is not a "chronic" disease as defined at 38 C.F.R. § 3.309(a)), the Board nonetheless finds such a readily apparent continuation of the initial dermatological condition since service that the presence of a causal nexus between current disability and active military service, must be acknowledged.  

It is recognized that a June 2011 VA examiner opined that it was "more likely that [the Veteran's calluses] would have occurred regardless of military service." However, that statement does not rule out the possibility that the disability occurred coincident with active military service, even if not specifically due to occupational circumstances therein. 

In any event, in light of the aforementioned post-service clinical findings, the Board finds the evidence to be in relative equipoise in showing that the current right and left foot calluses as likely as not are associated with the same condition as noted and presumably treated in service.      See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


ORDER

Service connection for calluses of the right foot is granted.

Service connection for calluses of the left foot is granted.  



REMAND

On the claim for service connection for a right knee disorder, further medical inquiry is required. 

In light of recent indication from August 2012 (through records more recently added to the Veteran's Virtual VA electronic claims folder), there is indication of possible right knee arthritis, significant because the primary grounds for denial of the claim thus far has been absence of a current disability. 

The last VA examination of June 2011 expressly found the lack of qualifying disability, above and beyond reported right knee pain. The Board will direct one further VA orthopedic examination in view of evidence the additional evidence regarding joint arthritis that has come to light. 

As well, there is the Veteran's related assertion that he may have a torn right knee meniscus that would be detectable on further clinical evaluation.   

In the interim, the Veteran's updated VA outpatient treatment records should be obtained. 

Consistent with the Veteran's representative's request, the Veteran should be afforded a further opportunity to identify relevant sources of private treatment for his right knee condition since service, given that for a while he was a recruiter some distance from a military base and it was therefore averred he was in greater proximity to civilian treatment providers for immediate treatment.  

Accordingly, this remaining matter is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of any outstanding outpatient records pertaining to the claimed right knee disorder from the University Drive VA Medical Center (VAMC) and associated facilities dated since June 2013 and associate them with the record.  

2.  The AOJ also should take appropriate steps to contact the Veteran in order to have him identify any additional sources of private treatment for the claimed right knee condition during or since service, requesting as well that the Veteran complete the appropriate medical release forms for these records (VA Form 21-4242). Based on  the information received, copies of any outstanding treatment records from any identified health care provider should be obtained and associated with the record. If the search for any identified records is unsuccessful, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(e).

3.  The AOJ then should have the Veteran scheduled the for a VA orthopedic examination to determine the nature and likely etiology of the claimed right knee disorder. 

The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

After reviewing the entire record, and examining the Veteran, the examiner should provide a diagnosis either confirming, or ruling out the presence of current              right knee disability. If a right knee disability is indeed diagnosed (apart from just right knee subjectively reported "pain"), then the examiner should opine as to whether the diagnosed condition at least as likely as not (50 percent or greater probability) had its onset during service or otherwise was due to an injury or other event of the Veteran's active service, including a 1986 basic training injury followed by additional treatment therein. 

In providing the requested opinion, the VA examiner should consider the significance of the prior VA examinations of record, as well as the October 2009 statement of a Corpsman who formerly treated the Veteran in service. 

The examiner should include in the examination report the rationale for (or an explanation of the reasons he or she reached) any opinion expressed.

4.  Then the AOJ should review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655 .

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


